Citation Nr: 1329926	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  07-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with anxiety and depression.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD


E. Joyner, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to April 1972, including service in the Republic of Vietnam for which he earned the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied a rating in excess of 30 percent for PTSD with anxiety and depression.  An April 2007 rating decision granted an increased disability rating of 50 percent for PTSD with anxiety and depression, effective date the Veteran's claim for increase was received by VA.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In September 2009, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.  In an April 2012 letter, the Veteran was informed that the VLJ who presided at the hearing was now the Acting Chairman of the Board and would recuse himself from rendering a decision.  The Veteran was offered the opportunity to appear at another hearing before a different VLJ, but he waived that opportunity by a letter dated in May 2012. 

The claim of entitlement to a rating in excess of 50 percent for PTSD was previously denied by the Board in September 2012.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and in an April 2013 Order, the Court granted a Joint Motion for Partial Remand.  The Order vacated the Board's decision denying entitlement to a rating in excess of 50 percent for PTSD and remanded the issue for action consistent with the Joint Motion for Partial Remand.  
In September 2012, the Board also reopened the Veteran's claims of entitlement to service connection for chronic bronchitis, residuals of a right thigh injury, and residuals of a right thumb injury, and remanded the issues of entitlement to service connection for chronic bronchitis, residuals of a right thigh injury, residuals of a left thumb injury, malaria, right foot or ankle disability, left knee synovitis, and a right shoulder disability, as well as entitlement to increased disability ratings for degenerative disc disease and right knee synovitis.  The Joint Motion for Partial Remand indicates that the portion of the Board's September 2012 decision granting reopening of the claims of entitlement to chronic bronchitis, residuals of a right thigh injury, and residuals of a left thumb injury was not to be disturbed.  Moreover, the Court was noted to lack jurisdiction with regard to the issues the Board remanded in September 2012.  The Board notes that all of the September 2012 remand directives regarding the claims that were remanded by the Board do not appear to have been accomplished, and these issues have not been recertified to the Board.  As such, they are not currently before the Board. 

In July 2013, the Veteran submitted medical additional evidence (VA treatment records dating from July 2012 to May 2013), along with a waiver of RO consideration of this evidence.  38 C.F.R. §1304(c) (2012).  Accordingly, the Board may proceed with the appeal with consideration of this evidence in the first instance.  38 C.F.R. § 19.9(b)(3) (2012).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the Veteran's claim for an increased evaluation, at the October 2011 fibromyalgia VA examination, the Veteran indicated that he cannot find work and is unable to do physical flooring work due to his fibromyalgia symptoms, and that he feels his interpersonal relationship problems do not allow him to pursue sedentary employment.  Accordingly, the issue of whether a TDIU rating is warranted is currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for Partial Remand indicates that the Board did not provide an adequate statement of reasons and bases to explain why the Veteran's symptoms, including anger, irritability, anxiety, difficulty sleeping, and panic attacks, did not fit the criteria for a higher rating for his PTSD.  The Joint Motion specifically notes that in Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002), the Court held that the symptoms listed in 38 C.F.R. § 4.130, Diagnostic Code 9411, were "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  The Joint Motion concluded that the Board did not adequately address whether there were deficiencies in most areas such as work, family relations, judgment, thinking, or mood pursuant to the 70 percent rating criteria.  Finally, the Joint Motion states that the Board should consider whether to afford the Veteran another examination in order to determine the appropriate rating for his PTSD.   

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The most recent VA examination for the Veteran's PTSD was conducted in September 2005.  Based upon this information, the Mauerhan decision and the Joint Motion, the Board finds that an additional VA examination is necessary.  

Because the record reflects that the Veteran receives treatment for his PTSD with depression and anxiety through VA, and the most recent VA treatment records in the claims file are dated in May 2013, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As previously noted, the October 2011 fibromyalgia VA examination report reflects the Veteran's statements that he cannot find work and is unable to do physical flooring work due to his fibromyalgia symptoms, and that he feels his interpersonal relationship problems do not allow him to pursue sedentary employment.  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication.  

Additionally, the Board finds that further development and readjudication of the claims that were remanded in September 2012, as well as the claim for an increased rating for PTSD with anxiety and depression may affect the Veteran's claim for TDIU.  Therefore, it would be inappropriate at this time to enter a final determination on the issue of entitlement to TDIU.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  
If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2012), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b) (2012). 

Therefore, the RO should send a notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The RO should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b).  This notice required must (1) inform him about the information and evidence not of record that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence he is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  
2.  Complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

3.  Obtain copies of all up-to-date VA treatment records from the VA Medical Center in White City, Oregon, dating from May 2013 to the present, and associate them with the claims file.

4.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected PTSD with anxiety and depression.  The claims folder must be made available to the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished.   The examiner should report the extent of the Veteran's disability in accordance with the rating criteria, including providing a global assessment of functioning (GAF) score.

The examiner is also requested to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's service-connected disabilities alone or in concert, irrespective of age or non service-connected disabilities, render him unable to secure of follow a substantially gainful occupation.

A complete rationale must be provided for any opinion offered.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

6.  Thereafter, the RO/AMC should review the expanded record and readjudicate the issues on appeal.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


